Warner, Judge.
This was a bill filed by the complainants against the defendants, to set aside a sale of a city lot in the city of Macon, on the ground of alleged fraud between Martin, the sheriff, and the purchaser, and also on the ground of unfairness in making the sale, the inadequacy of price paid for the property, and that the title to the lot did not pass to and vest in the purchaser under said sale. The lot was sold under the following agreement: “ The above case (after stat-
ing it) is settled on the following terms, (to-wit,) the lot of land in dispute shall be sold by the sheriff of Bibb county, on the first Tuesday in February, next, after advertising the same once a week in the Daily Telegraph and Messenger until day of sale; terms of sale cash. After payment of costs of the above suit, and expenses of sale, the balance of the money arising from the sale to be equally divided between the Methodist Episcopal Church, to be paid to Peter Solomon, and the African Methodist Church, to be paid to Jefferson Long,” signed by the counsel of the respective parties. Whereupon, the following order was entered on the minutes of the Superior Court: “November Term, 1869. Ordered that the above settlement be and is hereby made the judgment of the Court.”
On the trial of the case evidence was introduced on both sides as to the fairness and unfairness of the sale, and as to the conduct of the sheriff and purchaser. The Court charged the jury, “ that this was not a judicial sale under execution, and that the law of the State governing judicial sales was *406not applicable to said sale; and that in a sale under this order the affirmation by the Court was necessary to make it valid, and there being no such affirmation, in the opinion of the Court, you should set aside the sale and decree the deed to be given up to be cancelled.” To which charge the defendants excepted. The jury returned a verdict setting aside the sale, and ordei’ed a new sale of the property, and further found that no fraud was proven between Doyle the purchaser, and Martin, the sheriff, but decreed that the deed made to Doyle be rendered up and cancelled. The defendants moved the Court to'set aside the verdict on the ground that it was against law and the evidence in the case, which motion the Court overruled, and the defendants excepted. Admitting there was no fraud proved as between Doyle and the sheriff, there is sufficient evidence in the record, independent of that fact, in relation to the sale of the property, to sustain the verdict. This was not a judicial sale by a sheriff acting in his official capacity as sheriff, even if there had been an order of the Court, ordering him to sell the property, and authorizing him to make a title thereto to the purchaser thereof at such sale. In our judgment there was no order of the Court ordering the property to be sold. There was an agreement of the parties that the property should be sold by the sheriff, and the terms thereof, in settlement of the suit pending between them, and that settlement was made the judgment of the Court, and that is all. The parties by their agreement could not confer upon the sheriff the authority to sell the property and convey title thereto to the purchaser, without an order of the Court to that effect. The judgment of the Court confirming the settlement of the parties is one thing, the order and judgment of the Court ordering a sale of the property in pursuance of that settlement and conveying a title thereto, is another and very important question, so far as the purchaser’s title is concerned under such sale. Whenever the Court, by its judgment, shall order a sale of the property in pursuance of the agreement of *407the parties, then it will be the duty of the Court to see to it, that the sale has been made and the title to the property executed in accordance with its order and judgment, especially if any objections shall be made thereto by the parties interested. In view of the facts disclosed by the record, the verdict of the jury setting aside the sale of the city lot was right, and there was no error in the Court in refusing to set the verdict aside.
Let the judgment of the Court below be affirmed.